DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/29/2022 is acknowledged. Claims 1-3, 6, 9, 12, 14, 16, 20, 22-25, 27, 28, 34, 36, 39, 41 and 48 are pending. Claim 1 was amended to incorporate limitations similar to claim 24. Amended claim 1 requires steps (a) and (b) to be performed in the same “reaction mixture”, whereas claim 24 requires steps (a) and (b) to be performed in the same “reaction tube”. An updated search for amended claim 1 recovered prior art that makes not only claim 1, but also claim 24, prima facie obvious. Because claim 24 has been included in the rejection, and claim 24 was not amended, this Office action is NON-FINAL.
In addition, upon review of the prosecution, it was noted that claim 48 was withdrawn as a non-elected species. Claim 48 is directed to T-cell receptor genes, whereas the elected species was directed to IgG heavy chain. However, it is noted that the prior art relied upon in the rejection below discloses applying the method to T-cell receptor genes. The only additional feature required by claim 48 is to use the method for the purpose of measuring (quantifying) “T cell clonal expansion”. In the interest of compact prosecution, claim 48 has been rejoined and examined herein.
Finally, upon review of the previous rejection over the combination of Berka (2018/0087108) and Vigneault (2016/0244825), a deficiency was noted. Specifically, the rejection did not address the term “nested” in step (b). Upon review of the specification, it is noted the term “nested PCR” is defined at paragraph [00101] as follows (emphasis provided): “ ‘Nested PCR’ refers to a two-stage PCR wherein the amplicon of a first PCR becomes the sample for a second PCR using a new set of primers, at least one of which binds to an interior location of the first amplicon.”
It is noted that Berka’s 2nd PCR (figure 1, step 6) used a second set of primers (Universal Primers A and B), neither of which binds to an “interior location” of the prior amplicon. Universal Primer A binds to a “sequencer specific adaptor” that was ligated to the end of the primer extension product of the first gene-specific primer (Gene Sp. 1) (figure 1, step 3). Universal Primer B binds to the 5’ “tail” of the second gene-specific primer (Gene Sp. 2). It is further noted that Applicant’s figure 1 also does not illustrate a “nested” PCR. Like Berka’s figure, neither primer used in the 2nd PCR binds to an “interior location” of the prior amplicon.
All rejections and objections made in the previous Office action are withdrawn. New grounds of rejection are set forth below.

Claim Objections
Claim 28 refers to a table. Per MPEP 2173.05(s), claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. In the instant situation, Applicant may recite a range of SEQ ID NOs from which the set of primers are to be selected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the gene-specific primer hybridizes to an immunoglobulin heavy chain, immunoglobulin light chain, TCR α chain or TCR β chain. A primer cannot hybridize to these molecules, as they are proteins. Rather, a primer can only hybridize to nucleic acid encoding such proteins. As claim 1 requires the use of RNA, claim 2 should state that the gene-specific primer hybridizes to RNA encoding these proteins.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the immunological receptor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Neither claim 2 nor claim 1 recites the term “immunological receptor”.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “wherein the clustering threshold is 4 to 6% of the read length”. It is unclear what this means, or how this is implemented in practice. Therefore, the scope of the claim is indefinite.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites: “counting RNA molecule copy number of the immune sequences based on input cell number, percentage of RNA input, and sequencing depth, wherein counting comprises performing digital PCR”. Firstly, it is not understood what “percentage of RNA input” means. Secondly, it is not clear how one would utilize the various parameters (cell number, percentage RNA input, sequencing depth) to arrive at a count, or how these parameters relate to digital PCR. Since it cannot be understood from the claim language how the RNA molecules are counted “based on” these elements, the scope of the claim is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2, from which claim 3 depends, recites that the gene-specific primer hybridizes to [RNA encoding] an immunoglobulin heavy chain, immunoglobulin light chain, TCR α chain or TCR β chain. Claim 3 (to the extent that “the immunological receptor” refers to RNA encoding such, to which the gene-specific primer hybridizes) broadens the scope of the claim to include major histocompatibility receptor, NK cell receptor, complement receptor, and Fc receptor or fragment thereof.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 12, 14, 16, 20, 22-25, 26, 27, 36, 39 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2016/0257993), in view of the TRAV2 sequence disclosed in NCBI Reference Sequence NG_001332.3 [online] 31 Aug 2016 [retrieved on 11 Dec 2022], Vigneault (US 2016/0244825, IDS reference) and Osborne (US 2015/0197786).
Regarding claim 1, Fu disclosed:
(a) producing cDNA from a plurality of RNA molecules using barcoded oligonucleotides, wherein the barcoded oligonucleotides comprise a molecular identifier (MID) and a gene- specific primer, thereby generating a plurality of MID-tagged cDNAs; 
See Fig. 38 and paragraphs [0057], [0220]-[0221], and Example 7, paragraph [0289]. RNA encoding TCR alpha and beta chains was reverse transcribed with primers containing gene-specific 3’ portions (targeting the C regions of the TCR alpha and beta chains), a molecular identifier portion (shown as “MI” in Fig. 38 and referred to as “molecular indexes” in paragraph [0289], and referred to as a “molecular label” in paragraphs [0057] and [0220]).
(b) amplifying the MID-tagged cDNAs using nested PCR, thereby producing a plurality of MID-tagged variable immune sequences; 
See Fig. 38B and 38C. Note that the TCR N2 F primers used in the second PCR are nested relative to the TCR N1 F primers used in the first PCR. See also paragraph [0221] (emphasis provided): “The forward primers for the N1 and N2 multiplex PCR steps (as shown in FIG. 38) can be designed to target the V region of the VDJ combination, the D region of the VDJ combination, and/or the J region of the VDJ combination. The N1 and/or N2 forward primers can be designed to bind to the 5′ end of the V region, the 3′ end of the V region, anywhere in the V region, or at the junction between the V and D region. The primer can be designed such that the subsequent sequencing reads (e.g., output) can sequence a CDR of the VDJ region (e.g., CDR3). Exemplary genes that can be targeted in the N1 and/or N2 PCR reactions are shown in FIG. 39 and the forward primers used in the N1 and N2 PCR reactions are shown in Tables 1 and 2, respectively.”
Table 1, beginning on page 27, indicates the N1 primers used for various TCR alpha variable segments (TRAV); see page 28, column 2, last 8 primers through page 29, column 2, first 11 primers; i.e. TRAV1-1 through TRAV41. Table 1 also indicates the N1 primers used for various TCR beta variable segments (TRBV); see page 29, column 2 “TRBV2” through page 30, column 2, “TRBV30”. 
Table 2, beginning on page 30, indicates the N2 primers used for the various TCR alpha variable segments; see page 33 “TRAV1-1” through page 35 “TRAV41”. Table 2 also indicates the N2 primers used for the various TCR beta variable segments; see page 35 “TRBV2?” through page 36 “TRBV30”. The significance of the “?” appearing in the names of certain primers in Table 2 is not evident from Fu’s disclosure.
It can be shown that the N2 primers for the corresponding N1 primers are nested. For example, NCBI Reference Sequence NG_001332.3 discloses the sequence of the TRAV2 segment:

    PNG
    media_image1.png
    111
    574
    media_image1.png
    Greyscale

Shown below are the sequences of the TRAV2 primers from Fu’s Table 1 (N1) and Table 2 (N2). Note that the primers in Table 2 incorporate a universal 5’ segment; only the gene-specific portion is shown below:

    PNG
    media_image2.png
    261
    808
    media_image2.png
    Greyscale

As can be seen, the N2 primer (dashed) is nested with regard to the N1 primer (solid).
(c) further comprising sequencing the plurality of MID-tagged immune variable sequences to obtain sequencing reads 
See paragraph [0118]: “The stochastically barcoded target can be amplified, sequenced, and/or digitally counted according to the methods of the disclosure.” See also paragraph [0181]: “The sequence of the targets and the labels of the stochastic barcode on the target-barcode molecule can be determined by sequencing methods.” See also paragraph [0221] (emphasis provided): “The forward primers for the N1 and N2 multiplex PCR steps (as shown in FIG. 38) can be designed to target the V region of the VDJ combination, the D region of the VDJ combination, and/or the J region of the VDJ combination. The N1 and/or N2 forward primers can be designed to bind to the 5′ end of the V region, the 3′ end of the V region, anywhere in the V region, or at the junction between the V and D region. The primer can be designed such that the subsequent sequencing reads (e.g., output) can sequence a CDR of the VDJ region (e.g., CDR3).”
and performing clustering data analysis;
See paragraph [0237]: “Examples of data analysis functionality that may be provided by the data analysis software include, but are not limited to…(vi) automated clustering of molecular labels to compensate for amplification or sequencing errors.”
Regarding claim 2, see Fig. 38 and paragraphs [0057], [0220]-[0221], and Example 7, paragraph [0289]. RNA encoding TCR alpha and beta chains was reverse transcribed with primers containing gene-specific 3’ portions (targeting the C regions of the TCR alpha and beta chains).
Regarding claim 3, see Fig. 38 and paragraphs [0057], [0220]-[0221], and Example 7, paragraph [0289]. RNA encoding TCR alpha and beta chains was reverse transcribed with primers containing gene-specific 3’ portions (targeting the C regions of the TCR alpha and beta chains).
Regarding claim 20, see paragraph [0102]: “A molecular label may be at least about 1, 2, 3, 4, 5, 10, 15, 20, 25, 30, 35, 40, 45, 50 or more nucleotides in length.”
Regarding claim 27, as shown in the figure from the TRAV2 sequence above, Fu’s TRAV2 N1 and N2 primers fall within what NCBI Reference Sequence NG_001332.3 designates as the “TRAV2 leader sequence”:

    PNG
    media_image1.png
    111
    574
    media_image1.png
    Greyscale

Thus, Fu’s primers constitute a “first set of primers specific to the leader region” of a TCR.
Regarding claim 48, see paragraph [0219] (emphasis provided): “The immunological methods of the disclosure can be used in a variety of ways, including but not limited to, identifying unique TCRα and TCRβ chain pairing in single T cells, quantifying TCR and marker expression at the single cell level, identifying TCR diversity in an individual, characterizing the TCR repertoire expressed in different T cell populations, determining functionality of the alpha and beta chain alleles of the TCR, and identifying clonal expansion of T cells during immune response.”

Fu did not disclose that the step of generating a plurality of MID-tagged cDNAs and the step of amplifying the MID-tagged cDNAs took place in the same reaction mixture (as recited in claim 1) or, further, in the same tube (as recited in claim 24).
Also, while Fu did disclose clustering molecular labels (paragraph [0237]: “…clustering of molecular labels to compensate for amplification or sequencing errors…”) and determining the immune repertoire (e.g. Fig. 40A and 40B and paragraph [0059]), Fu did not apply a “threshold clustering process” to cluster reads with identical MIDs into subgroups (as recited in claim 1).
Regarding claims 9, 12, 14 and 16, while Fu disclosed the use of mRNA as a target analyte, he did not specifically indicate that the RNA had been “isolated” from the sample. The closest Fu comes to this is at paragraph [0289], where Fu states: “The experimental protocol shown in FIG. 38 was used to characterize the TCR alpha chain and beta chain as well as phenotype marker mRNAs expressed in T cells deposited in 96 well plate using 2 cell equivalent amount of T cell RNA (20 ng) per well.” It is not clear whether “20 ng” is indicative of actual purification of the RNA from the sample, followed by quantifying the concentration of the purified RNA, followed by deposition of 20 ng into each well, or whether a cell suspension was diluted such that each well received on average 2 cells, where “20 ng” is just an estimate of how much RNA is contained in 2 cells. However, regarding claim 12, which depends from claim 9, Fu did disclose isolated T cells as a sample (paragraph [0215]-[0217]). Regarding claim 14, which depends from claim 9, Fu disclosed the use of single cells (paragraph [0042]). Regarding claim 16, which depends from claim 9, Fu disclosed the use samples obtained from a person having a disease or condition such as cancer or infection (paragraph [0212]).
Regarding claim 22, Fu did not disclose digesting the barcoded oligonucleotides with an enzyme prior to the step of amplifying the MID-tagged cDNAs.
Regarding claim 23, Fu did not disclose digesting the barcoded oligonucleotides with exonuclease I.
Regarding claim 25, Fu did not disclose NOT subjecting the cDNA to a purification step prior to amplifying the cDNA.
Regarding claim 36, Fu did not disclose forming a consensus sequence for each of the clusters of sequence reads having the same MID.
Regarding claim 39, Fu did not disclose a sequencing error rate of less than 0.005%.

With regard to claim 1, Vigneault disclosed (paragraph [0042]): “In some embodiments, the method further comprises binning or grouping sequences comprising the same molecular barcode…In some embodiments, the method further comprises clustering sequences with at least about 90%, 95%, or 99% sequence homology.” This represents a “threshold clustering process”. 
Regarding claim 9, Vigneault disclosed (paragraph [0027]): “In some embodiments, the first or second cell polynucleotide is isolated from the sample. In some embodiments, the first or second cell polynucleotide is not isolated from the sample.”
With regard to claim 36, Vigneault disclosed (paragraph [0167]): “Upon sequencing, sequences with identical molecular barcodes can be matched or paired…Collapsing matched or paired sequencing reads into a consensus sequence can thereby reduce or eliminate sequencing and PCR errors.”
With regard to claim 39, Vigneault disclosed (paragraph [0042]): “In some embodiments, sequencing and PCR errors are minimized, eliminated, or less than 0.01%, 0.001%, 0.0001%, 0.00001%, 0.000001%, or 0.0000001%.”

With regard to claims 1 and 24, Osborne disclosed a method of attaching a counter sequence to target nucleic acids. Specifically, Osborne disclose the use of a “forward primer” containing a target-specific portion (Z), a counter sequence (Y, analogous to Fu’s molecular label), and a universal primer binding site (A); see paragraph [0003] and figure 2. The forward primer is hybridized to the target in the presence of a second primer corresponding to region A, a reverse primer that has a target specific region (W) and a universal primer binding site (B), and a third primer corresponding to region B; see paragraph [0004] and figure 2. Therefore, all primers are present in the same reaction mixture, and thus in the same tube (Osborne disclosed the use of tubes for conducting the reaction, e.g. paragraph [0123]).
With regard to claims 22 and 23, Osborne disclosed that any excess forward primers (containing the counter sequence) could be “selectively disabled” after the first primer extension step, such that they are prevented from being extended in the following PCR reaction (paragraph [0005]). Osborne disclosed this could be accomplished by, among other techniques, the use of an exonuclease (wherein the second primer (A), the reverse primer, and the third primer (B) could be made nuclease resistant by inclusion of, e.g., phosphorothioate linkages in those primers); see paragraph [0005]. In a particular example (paragraph [0125]), Osborne disclosed exonuclease I.
With regard to claim 25, as Osborne disclosed a single round of primer extension for each of the forward and reverse primers, which was performed in the presence of the second and third primers (A and B in figure 2) used for the PCR, it is implicit that the product of the primer extension steps was not purified prior to the PCR stage. See also Example 2, paragraphs [0124]-[0134]; all primers in figure 2 are present in the tube, and there is no purification of the extension products of the forward and reverse primers (10 and 16 in figure 2) prior the PCR using the second and third primers (14 and 18 in figure 2).

Regarding claim 1, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application when practicing Fu’s method to group (i.e. cluster) sequences having the same UID using a thresholding process in order to minimize errors, as disclosed by Vigneault. Regarding claim 9, it would also have been obvious to isolate polynucleotides from the sample prior to the reaction. Here there are only two options: either the nucleic acids are isolated from the sample or they are not. Vigneault disclosed both options, rendering both options obvious.
Regarding claims 1 and 22-25, it would also have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Fu’s method by imparting exonuclease resistance to these primers:

    PNG
    media_image3.png
    456
    631
    media_image3.png
    Greyscale

thereby allowing exonuclease-mediated digestion of excess reverse transcription primers (containing the molecular labels). One would have been motivated to do so in order to benefit from the convenience of Osborne’s method of setting up a single reaction in a single tube. This would also have saved the cost of extra tubes, as well as avoided losses due to purifying the product of one reaction to use in the next reaction. Both Fu and Osborne were directed to “molecular barcoding” of initial sample molecules, and both disclosed removing any excess barcoding molecules after the initial step (see paragraph [0062] of Fu, which discusses the use of size exclusion or electrophoresis to remove excess barcodes). Osborne’s technique for removal would have avoided loss of material incurred by Fu’s techniques for removing excess primer, which would have necessarily involved removal of the reaction from the initial tube, carrying out size exclusion or electrophoresis, and recovery of the desired fraction.
Regarding claims 36 and 39, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Fu’s method by forming consensus sequences for the grouped sequence reads, as discussed by Vigneault, to thereby reduce or eliminate PCR and sequencing errors, thus obtaining the low error rates disclosed by Vigneault.

Claims 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 2016/0257993), in view of the TRAV2 sequence disclosed in NCBI Reference Sequence NG_001332.3 [online] 31 Aug 2016 [retrieved on 11 Dec 2022], Vigneault (US 2016/0244825, IDS reference) and Osborne (US 2015/0197786) as applied to claims 1-3, 9, 12, 14, 16, 20, 22-25, 26, 27, 39 and 48 above, and further in view of the TRAC sequence disclosed in NCBI Reference Sequence NG_001332.3 [online] 31 Aug 2016 [retrieved on 11 Dec 2022], and An (US 2003/0050470). 
Note that the reference supplied for the TRAC (T-cell Receptor alpha chain, constant domain) sequence (as well as the sequence used in the illustration below) is set for the “reverse complement” sequence, rather than the default sequence shown at the website. This parameter, as well as the region to be displayed, can be set here:

    PNG
    media_image4.png
    345
    791
    media_image4.png
    Greyscale

Regarding claim 6, Fu disclosed a target-specific portion of the reverse transcription primer for the C (constant) region of the TCR alpha gene; see paragraph [0220], TRAC (SEQ ID NO:1). This is not the same as Applicant’s primer for the TRAC region (which, in claim 6, is SEQ ID NO:7).
With regard to claim 6, it is noted from the TRAC sequence disclosed in NCBI Reference Sequence NG_001332.3 that Fu’s primer (dashed in the illustration below) is very close in position to Applicant’s TRAC primer (solid in the illustration below):

    PNG
    media_image5.png
    132
    801
    media_image5.png
    Greyscale

Regarding claim 28, Fu’s TRAV2 primers (discussed above with regard to claims 1 and 27), while targeting the “leader region” of a TCR, are not the TRAV2 primers from Applicant’s Table 1.
With regard to claim 28, it is noted from the TRAV2 sequence disclosed in NCBI Reference Sequence NG_001332.3 that Fu’s N1 primer for TRAV2 (solid in the illustration below) is very close in position to Applicant’s first PCR TRAV2 primer (dashed in the illustration below). Fu’s N2 primer for TRAV2 is virtually identical to Applicant’s second PCR TRAV2 primer (the latter having only an additional “GA” at the 3’ end (boxed in the illustration below)):

    PNG
    media_image6.png
    261
    808
    media_image6.png
    Greyscale

Regarding primers, An taught at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An taught that all possible subsequences of a known sequence could be considered as a primer for that sequence, thereby establishing an art-recognized equivalence of all subsequences of a given sequence for use as primers.  While An was discussing particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence of interest.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use substitute Fu’s primers for TRAV and TRAC with Applicant’s primers, since An demonstrates the equivalence any subsequence of a known sequence as a primer for that sequence. Since both Fu’s primers and Applicant’s primers would amplify the region of interest to Fu, Applicant’s primers would have been obvious equivalents to use.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637